Exhibit 10.9

Description of Nonemployee Director Compensation Policy, as amended as of
February 1, 2007

All non-employee members of our Board of Directors (the “Board”) receive an
annual fee of $25,000. In addition, the Chairman of the Board receives an
additional annual fee of $20,000, the Chairmen of the Audit Committee and
Compensation Committee receive an additional annual fee of $10,000 each, and the
Chairman of the Nominating and Corporate Governance Committee receives an
additional annual fee of $5,000. Thus, the Chairman of the Board, and the
Chairmen of the Audit Committee, Compensation Committee, and Nominating and
Corporate Governance Committee receive aggregate annual fees of $45,000,
$35,000, $35,000 and $30,000, respectively. Annual fees are payable quarterly in
advance.

Each non-employee Director receives a $2,000 fee for each Board meeting
attended, and each member of a Board Committee receives an additional $1,000 fee
for each Committee meeting attended. Fees will be payable for meetings held in
person or by conference telephone. A meeting fee will only be paid with respect
to a meeting for which minutes are prepared. Non-employee Directors also receive
reimbursement for their reasonable out-of-pocket costs of attending Board and
Committee meetings.

Non-employee Directors receive an initial grant of 40,000 stock options upon
joining the Board (the “Initial Grant”). An additional grant of 40,000 stock
options is also made to any non-employee Director who becomes Chairman of the
Board (the “Chairman Grant”). Each non-employee Director receives an annual
grant of 15,000 stock options (the “Annual Grant”) on the annual option grant
date for officers and employees of the Company, except for the Chairman of the
Board, who receives an Annual Grant of 25,000 stock options.

The options granted to non-employee Directors are nonqualified stock options and
have an exercise price equal to the mean between the high and low sales prices
of the Company’s Common Stock as quoted on NASDAQ on the grant date. Each
Initial Grant and Chairman Grant generally vests on a monthly basis over the 24
months immediately following the grant date, and each Annual Grant generally
vests on a monthly basis over the 12 months immediately following the grant
date. Options become exercisable in full immediately upon the occurrence of a
change in control of the Company. A change in control of the Company would occur
on the happening of such events as the acquisition of beneficial ownership by a
person or group of 30 percent or more of the outstanding Common Stock of the
Company, certain changes in Board membership affecting a majority of positions,
certain mergers or consolidations, a sale or other transfer of all or
substantially all the Company’s assets, or approval by the stockholders of a
plan of liquidation or dissolution of the Company, as well as any change in
control required to be reported under the SEC’s proxy disclosure rules. Payment
of the exercise price may be made in cash or by delivery of previously acquired
shares of Common Stock having a fair market value equal to the aggregate
exercise price.